Citation Nr: 0215269	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-10 884	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right lower 
extremity nerve damage.  

4.  Entitlement to service connection for back injury 
residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel


FINDINGS OF FACT

1.  The veteran had active service from July 1969 to July 
1971.  

2.  On September 23, 2002, prior to the promulgation of a 
decision in the instant appeal, the Board of Veterans' 
Appeals received written notification from the veteran that 
he was withdrawing his appeal from the denial of service 
connection for post-traumatic stress disorder, tinnitus, 
right lower extremity nerve damage, and back injury 
residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002), the Board 
of Veterans' Appeals (Board) may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2002).  The veteran has 
withdrawn his appeal.  Therefore, no allegations of errors of 
fact or law remain for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal is dismissed.



		
C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



